MAYFIELD, J.
Plaintiff, appellee here, was an employee of appellant’s, and at the time of the injury. Avas engaged in cleaning out an iron furnace, or in removing therefrom Avhat is called, in furnace parlance, “salamander.” Salamander is the unfused material Avhich accumulates in the bottom of the furnace Avhile it is in operation, and AAdiich must be removed periodically; and for this purpose it is necessary, of course, that the furnace be shut doAvn or put out of blast, from time to time, in order to allow this mass of molten matter to cool and be removed. This usually requires a month or more. This salamander, as it cools, becomes very hard, and, as it is usually from five to seven feet in depth, it is difficult to remove. It has to be picked or blasted out, as is stone from a quarry. In the process of cooling, the salamander cracks, and crevices form therein, to certain depths, as far as it cools. In these crevices or cracks, dynamite is placed and discharged, in order to bloAV out and break up the solidified mass.
Plaintiff Avas foreman of the squad of men who were engaged in removing the salamander from a furnace of *274the defendant; but all the men, including the plaintiff, were under the supervision and control of a superintendent named Norris, upon whose negligence plaintiff mainly relies for recovery.
On the occasion in question, a charge of dynamite was placed in one of the cracks in the salamander by one of the men engaged in the work; and the charge unexpectedly and prematurely exploded, killing the man who placed it and severely injuring the plaintiff. The cause of this premature explosion is the disputed question, and the one upon which the right of recovery depends. It is contended by the plaintiff that it was the result of the negligence of the superintendent, Norris, in declining to allow plaintiff and his co-worker to sufficiently cool the salamander, by pouring ivater upon it, to prevent the premature explosion of the dynamite placed in the crevices. On the other hand, it is claimed by the defendant that it was either an inevitable accident, or the result of the negligence of plaintiff or of the man who placed the dynamite, or that of some other servant, for whose act the defendant was not liable in this action. •
These issues were made clear cut by the pleadings; and the only error insisted upon Avas the refusal of the court to instruct the jury to find for the defendant, if they believed the evidence.
It is not insisted that the use of dynamite on the occasion, for the purpose indicated, was per se negligence on the part of any one; but it has been repeatedly affirmed by this and other courts that “it cannot be questioned that the use of dynamite is a peculiarly hazardous business, in which very great care should be taken to prevent accidents. It is very properly stated by Mr. Bailey: Tt is presumed the master, or the person placed in charge of a hazardous business or de*275pat.-t.meut thereof, is familiar Avith the dangers, latent or patent, ordinarily accompanying the business he had in charge.’ It is his duty to inform the servant of latent dangers, of which he has knowledge, or of which he is presumed to knoAV, of Avhich the servant has no knoAvledge, and where no knowledge can be imputed to him, and also of obvious dangers, Avhich the servant is not presumed to appreciate or understand, die should inform himself of the particular perils and dangers of the service.’ — Bailey’s Master’s Liability for Injuries to Servants, 109; Wood’s Master and Servant, §§ 335, 354.”—Robinson v. Tolbert, 132 Ala. 466, 31 South. 519.
There is no dispute that Norris, the superintendent, declined to alloiv the mass to be cooled by pouring Avater upon it; but it is not certain or beyond dispute as to Avhen he so declined — whether it was several Aveeks before the injury occurred, and Avhen the mass Avas very hot, Avhen it would have been dangerous to pour Avater upon it, as testified by Norris, or whether such declination or refusal Avas repeated, or the order continued of force doAvn to the time of the injury, or Avhether it Avas after the salamander had cooled sufficiently to alloAV the use of Avater with safety.
We think the court properly declined to take this question from the jury. There was evidence from Avhich the jury might infer that this order not to use Avater continued in force and Avas not AvithdraAvn doAvn to the time of the injury, or after water could and should have been used to cool the mass; and, if negligence not to have so used the Avater, that it Avas the negligence of the superintendent, Norris, as is contended by appellee, and not that of the boss, the plaintiff, as is contended by the appellant. It Avas likeAvise a question of fact for the jury whether or not a failure to ap*276ply tlie water, or to sufficiently cool the mass, caused or contributed to the unexpected and premature explosion of the charge of dynamite.
Norris, the superintendent, as a witness for the defendant, testified in part as follows: “I could not say, when dynamite is heated, that it goes off without some jar. I never did. stay to see whether it went off or not. I have studied the subject pretty closely; it will go off, when heated, without any jar sometimes. It will go off easy when it is warmed. I have learned that. I don’t knmv that it will go off when the air is shut off, and it is heated, Avithout any apparent jar; it will go off easier when heated than when cold. It has been known to go off without any jar — no cause for it, of course. I do not knoAV that it goes off easier Avhen the air is shut off; I never heard it put that way. I heard some eight or nine years ago that a car of dynamite exploded out at North Birmingham, while it Avas being-burned. It has been known to go off Avithout any jar, Avhen it has been heated. It is dangerous to put dynamite in a heated place to explode it; it is liable to go off before you are ready for it to go off. The salamander was warm, a little bit Avarmt on top; you could sit down on it. It was five feet to the ground in the center, and none of the salamander had been taken out at that time.”
One W. H. Lane, a witness for plaintiff, testified in part as follows: “As to putting water on it, if you are going to do very much blasting about it, they generally cool it off so they can work, you knoAV. Of course, where you put the holes in there — if you put a hole in there, it gets hotter. It is hotter down in two foot than it is on top, you knoAV; and if you put water in you put it in after the hole is drilled; turn the hose on it for two or three hours, sometimes not for so *277long. If it is cool, they don’t use water. I have known those chills where the top of it might be where you could sit down on it and go to sleep on it; but two feet down toward the bottom it might be also red. The time to put water on it, if you put water, is before you use the dynamite, of course. Of course, you would let it cool off a little, and let the steam go away. The water does not go down in the chill at all. It goes down in the sand in the bottom. You could put water on it for 30 days, and not get it perfectly cool. You could pour water on it for 30 days, and yet when you drill a hole that would be hot down there. The top might be as cool as that table, and the bottom so hot you could not put your hand on it. The water would not soak into the iron to amount to anything.”
One J. M. Moody testified in part as follows: “I have had 30 years’ experience in the use of dynamite. I have been handling dynamite about 15 years, and am familiar with its qualities and what it will do under given circumstances. I have not had any experience in using it in the bottom of furnaces after they have been in blast and then cooled off. Usually dynamite is set off with an exploder, a little cap, by making a jar. It can be set off by other jars. I do not think it will go off without some jar; but I have had it to go off in a hot hole. It blew a finger off of me one day; had been put in a hot hole. At the time, there was nothing but the loading stick I was loading the hole. That is the only time I have known that to go off without a cap. I was not tamping it very hard; I always try to be very careful with it. I have tried to study the qualities of dynamite from the time I have used it. I believe it will go off a good deal quicker when it is hot than when it is just normal; I mean a less jar. It, *278will take a less jar to put it off when it is hot than when it is cold.”
The plaintiff, in his own behalf, testified in part as follows: “I have helped clean out furnaces before.' I have seen furnaces cleaned out with water about right straight off. I never seen one cleaned without water before in my life. I asked Mr. Norris twice about putting water in to slack the lime, cool it out, and he said, 'No, we had plenty of time to get it out,’ and I went on without water. The niggers were sprinkling, and he came and stopped it. He said: 'God damn it, get shovels and clean it out.’ * * * Mr. Norris would not allow us to put water over the scaffold, to flow around. On the occasion I was hurt, the dynamite exploded. I put part of the dynamite in there, and the nigger put part in there. The nigger was working for the company. I don’t know that anybody struck or hit the dynamite in any way; they didn’t as I know of. I don’t recollect it. That nigger didn’t strike it. I was not there exactly all the time. I was there at the time of the explosion. I was standing down, right up on top, right at the crack. It went off while I was standing there,” etc. This testimony, we think, was sufficient to carry the issues above mentioned to the jury; and the court properly declined to give the affirmative charge for the defendant.
Affirmed.
All the Justices concur.